Citation Nr: 1818841	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide-agent exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide-agent exposure.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to herbicide-agent exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1952 to July 1973. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or serve near the perimeter of the U-Tapao Royal Thai Air Force Base.

2.  The Veteran was not exposed to herbicide agents in service.

3.  The Veteran's ischemic heart disease (IHD) was not diagnosed until at least 2004 and is not causally related to or aggravated by service.

4.  The Veteran's diabetes mellitus, type II, was not diagnosed until at least 2005 and is not causally related to or aggravated by service.

5.  The Veteran's left upper extremity peripheral neuropathy was not present during service and was not diagnosed until at least 2005 and is not causally related to or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IHD have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Certain chronic diseases (including cardiovascular disease, diabetes mellitus, and organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree in service or within a specific period of time postservice (one year for cardiovascular disease and diabetes mellitus and organic diseases of the nervous system). 38 U.S.C. §§ 1112, 1137; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  

Moreover, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

For certain diseases, in-service incurrence is presumed if the veteran was exposed to herbicide agents.  38 C.F.R. § 3.309.  VA presumes herbicide-agent exposure for any veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  For the presumption to apply, the evidence must establish that that the Veteran actually stepped foot in Vietnam or was present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity).  See Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. 

There are no regulatory or statutory presumptions regarding herbicide-agent exposure in Thailand. However, VA extends special consideration to allegations of herbicide-agent exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence.  See VA's Adjudication Procedure Manual, M21-1, Part IV, subpart ii, Chapter 1, section H, topic 5.

If a veteran was exposed to an herbicide agent during active service, certain diseases, including IHD and diabetes mellitus, type II, will be service connected.  These diseases need only manifest to a degree of at least 10 percent at any time after service, with the exception of chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, which must have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent.  38 C.F.R. §3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis

Ischemic Heart Disease

The Veteran served at U-Tapao Airfield in Thailand from September 1968 to September 1969.  The Veteran seeks service connection for ischemic heart disease (IHD) on a basis of presumptive exposure to herbicide agents.  He has asserted several possibilities as to how he may have been exposed to an herbicide agent in service, including exposure as a guard on guard duty at the perimeter, exposure through the base's water system, and exposure working in a mess hall near the perimeter.

As a preliminary matter, the Board notes that the Veteran alleged Vietnam service in a March 2013 statement, stating that he was stationed at the Air Force base in Da Nang.  The Veteran's Defense Department Form 214 (DD 214) also noted "Indochina-Yes; Vietnam-Yes; Korea-No."  The Board finds, however, that service in Vietnam is not shown.  Beyond the DD 214, the Veteran's service records are silent for any service in Vietnam.  Furthermore, the Veteran wrote in a March 2017 statement and a March 2017 substantive appeal that he did not serve in Vietnam; the Veteran again testified to that effect at the February 2018 hearing.  For these reasons, the Board finds the Veteran did not serve in Vietnam.   

Turning to the Veteran's first asserted herbicide-agent exposure - guard duty on the perimeter - the Board finds this exposure has not been demonstrated.  The Veteran's service records do not reference any perimeter guard duty.  The Veteran's MOS was food service, and the Veteran's performance reports for July 1968 to July 1969 and July 1969 to July 1970 did not note guard duty, only food service activities.  Thus, the Board finds that the probative evidence is against a finding that the Veteran served on perimeter guard duty in Thailand.

The Veteran's second asserted exposure to herbicide agents - contamination through the base's water system - also has not been demonstrated.  The Veteran has not submitted any evidence of contamination in the base's water system.  A March 2017 VA memorandum noted no VA or Department of Defense information regarding herbicide-agent exposure through a base's water supply.  The Board also notes that the presumption of exposure in Thailand is limited to the perimeters of the affected bases and does not extend to the water supply.  Accordingly, the Board finds that the probative evidence is against a finding that the Veteran was exposed to herbicide agents through the base's water system.    

The Veteran's final asserted exposure to herbicide agents - contamination through the mess hall's proximity to the perimeter - has not been demonstrated.  The Veteran testified at the February 2018 hearing that the mess hall in which he worked was "about 150 yards" from the perimeter, "in the back of the flight line."  In providing for presumption service connection based on service in Thailand, VA specifically did not extend the presumption to all service-members who served there (e.g., traveled through the gates to enter the base or worked in view of the perimeter), but instead found it should be provided to those members whose duties actually placed them on the perimeter where they would come in contact with sprayed areas. The M21-1 provides examples of such service, including occupations "otherwise near the air base perimeter."  M21-1, Part IV, subpart ii, Chapter 1, section H, topic 5.  

Although the term "near" is not defined, the Board finds, based on the M21-1 examples of covered duties, that it is meant to convey duties which would require routine, extensive, frequent, or prolonged presence on the edge of the base (e.g., the fence line) where spraying was used to control vegetation, as suggested by the requirement for "evidence of daily work duties."  Id.  The Board finds that the Veteran's work 150 yards from the perimeter does not qualify as work "near the base perimeter" as contemplated by M21-1.  Therefore, the Board finds that the probative evidence is against a finding that the Veteran was exposed to herbicide agents while working in a mess hall 150 yards from the perimeter.         

In sum, the Veteran's assertions of herbicide-agent exposure are outweighed by the more probative evidence to the contrary.  The Veteran's MOS was food service, which is not among the VA occupations recognized as having duties on or near the perimeter.  Moreover, the exposure presumption also does not extend to the air base's water supply and the record does not support exposure through that system.  Finally, the Veteran's work at a mess hall 150 yards from the perimeter did not qualify as work "near" the perimeter.  The preponderance of the evidence is accordingly against a conclusion that the Veteran was exposed to herbicide agents during service; thus, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.  

This does not end the Board's analysis, however.  The Board has also considered whether the service connection for IHD is warranted on a direct non-presumptive basis, or on a presumptive basis as a chronic disease based on manifestation within one year of separation from service.  Such service connection is not merited. 

The service treatment records are negative for diagnosis of, or treatment for, IHD, and the Veteran testified at the February 2018 hearing that he did not receive treatment in service for IHD.  The Veteran's April 1973 separation examination evaluated his heart as normal, and there are no records of treatment for IHD within one year of service.  VA medical center (VAMC) records reference IHD (specifically, coronary artery disease) as early as August 2004, while the Veteran stated in a March 2014 statement that he has been treated for IHD since 2005.  Thus, the onset of IHD was more than 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim).  Considering this evidence, the Board finds that the Veteran did not have IHD in service or within one year of separation from service. 

Based on the foregoing, the Board finds that service connection for IHD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
      
Diabetes Mellitus, Type II

The Veteran seeks service connection for diabetes mellitus, type II, on a basis of presumptive exposure to herbicide agents.  

As outlined above, the record does not support a finding of in-service herbicide-agent exposure and the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.  The Veteran's MOS was food service, which is not among the VA occupations recognized as having duties on or near the perimeter.  Moreover, the exposure presumption does not extend to the air base's water supply and the record does not support exposure through that system.  Finally, the Veteran's work at a mess hall 150 yards from the perimeter did not qualify as work "near" the perimeter.  The preponderance of the evidence is accordingly against a conclusion that the Veteran was exposed to herbicide agents during service, and service connection may not be presumed on that basis.

The Board acknowledges the September 2014 statement in a VA medical center Agent Orange Evaluation that "DM II [diabetes mellitus, type II]  is likely associated with [A]gent [O]range in the setting of significant exposure and lack of family history or other risk factors."  The Board finds that the opinion lacks probative value.  The Board does not dispute that certain herbicide agents (e.g., Agent Orange) have been linked to diabetes in some circumstances; however, as there is no competent, credible evidence that this particular Veteran was exposed to herbicide agents in service, the clinician's statement lacks probative value.

The Board has also considered whether the service connection for diabetes mellitus, type II, is warranted on a direct non-presumptive basis, or on a presumptive basis as a chronic disease based on manifestation within one year of separation from service.  After considering the evidence, the Board finds such service connection is not merited. 

The service treatment records are negative for diagnosis of, or treatment for, diabetes mellitus, and the Veteran testified at the February 2018 hearing that he did not receive treatment in service for diabetes.  The Veteran's April 1973 separation examination was normal except for a patch of baldness due to a burn, hemorrhoids, and a cranial scar.  There are no records of treatment for diabetes mellitus within one year of service.  The Veteran stated in a March 2014 statement that he had been treated for diabetes mellitus since 2005.  VAMC records diagnosed new onset diabetes mellitus in March 2006.  Thus, the onset of diabetes mellitus was more than 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim).  Considering this evidence, the Board finds that the Veteran did not have diabetes mellitus in service or within one year of separation from service. 

Based on the foregoing, the Board finds that service connection for diabetes mellitus, type II, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the left upper extremity on the basis of presumptive exposure to herbicide agents.  

As outlined above, the record does not support a finding of in-service herbicide-agent exposure and the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.  The Veteran's MOS was food service, which is not among the VA occupations recognized as having duties on or near the perimeter.  Moreover, the exposure presumption does not extend to the air base's water supply and the record does not support exposure through that system.  Finally, the Veteran's work at a mess hall 150 yards from the perimeter did not qualify as work "near" the perimeter.  The preponderance of the evidence is accordingly against a conclusion that the Veteran was exposed to herbicide agents during service, and service connection may not be presumed on that basis.

The Board has also considered whether the service connection for peripheral neuropathy of the left upper extremity is warranted on a direct non-presumptive basis or on a presumptive basis as a chronic disease as an organic disease of the nervous system based on manifestation within one year of separation from service.  After considering the evidence, the Board finds that service connection is not warranted.

The record does not support an in-service injury, as required for direct service connection.  The service treatment records are silent as to any left upper extremity injury or peripheral neuropathy.  The Veteran confirmed this, testifying in February 2018 that he was not treated in service for peripheral neuropathy.  At the Veteran's April 1973 separation examination, the Veteran's upper extremities were evaluated as normal.  A July 2009 VA treatment record found "no neuropathy noted" on a neurological assessment.  A September 2014 VA treatment note (Agent Orange Evaluation) noted the Veteran had a history of peripheral neuropathy secondary to diabetes mellitus II.  Thus, the onset of peripheral neuropathy was more than 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim).  Considering this evidence, the Board finds that the Veteran did not have peripheral neuropathy in service or within one year of separation from service. 

In view of this evidence, the Board finds that service connection for peripheral neuropathy of the left upper extremity is not warranted.  Furthermore, because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for ischemic heart disease is denied

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


